DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The instant application is an update to, and replaces the contents of, the Non-final rejection mailed 25 January 2022.  The office action has been modified to include a rejection of various claims under 35 U.S. C. 101.

Election/Restrictions
Applicant’s election without traverse of the compositions of Claims 1-9 and 44-50 in the reply filed on 4 January 2022 is acknowledged.

Status of the Claims
Claims 1-56 are pending.
Claims 10-43 and 51-56 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-9 and 44-50 are presented for examination and rejected as set forth below.

Priority
The instant application claims the benefit of provisional application 63/009,138 filed 13 April 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 44, 46, 48-50 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite compositions that comprise cannabinoids, sugars, sugar alcohols, chitosan or berry extracts, or combinations of flavors and sugars.  This judicial exception is not integrated into a practical application because each of the elements claims are naturally occurring compounds.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing other than the cannabinoids, sugars, sugar alcohols, chitosan or berry extracts, or combinations of flavors and sugars are required by the claims to be present in the compositions.  By the broadest reasonable interpretation of these claims, then, each of the products of nature themselves are capable of addressing the limitations of the claims.  See, e.g., the rejection of Claims 1, 2, 5, 7, 9, and 44-50 over the teachings of Changoer, below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5-8, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, “the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the specification of the patent.”  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 [88 USPQ2d 1233] (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991)).  Assessing “possession as shown in the disclosure” requires “an objective inquiry into the four corners of the specification.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).  It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification...demonstrates that the applicant has invented species sufficient Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).
Here, applicants’ claims problematically encompass “berry extracts,” “cannabinoid, combinations of cannabinoids or derivatives thereof,” and “remineralization compounds or derivatives thereof.”  Applicants’ disclosure as originally filed fails to provide sufficiently controlling definitions of, limitations on, or means of obtaining what is to be considered a “berry extract” or “derivative” of either of a cannabinoid or a remineralization compound within the scope of the compositions being claimed.  See, e.g., [0002]; [0026] (“a derivative is a chemical substance that is related structurally to a first chemical substance and theoretically derivable from it…or a chemical compound that may be produced from first compound of similar structure in one or more steps.”)].  The objective scope of these claim terms cannot therefore be determined, making it impossible to establish whether sufficient species of each of the berry extracts, cannabinoid derivatives, or remineralization compound derivatives have been described in applicants’ specification to establish they were in possession of the genus claimed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5-8, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The terms “berry extract” or “derivative” of either of a cannabinoid or a remineralization compound are indefinite because it is unclear how the “extract” or from which berries they must be obtained, or how far one can deviate from the parent compound without the “derivative” being so far removed therefrom as to be a completely different compound.  See the related rejection in the “Written description” section supra.
In addition, Claim 3 recites the limitation "the anti-microbial ingredients" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 9, and 44-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Changoer (WO2017/189375).
Applicants claims are directed to compositions comprising any of an active ingredient, in claim 44 defined as a cannabinoid, a sugar alcohol, blend of sugar alcohols, sweeteners, 
Changoer describes cannabidiol containing gum comprising 0.5% CBD, 24.5% gum base, 10% sorbitol, 10% maltitol, 0.5% citric acid (a preservative per the teachings of Changoer, and therefore an anti-microbial agent), 2% magnesium stearate and 0.4% silicon dioxide (powder flow agents per Changoer [0045]), and 13.45% xylitol (which is a remineralization compound within the definition of the instant application), 1.05% stevia, and 4% of each of peppermint and spearmint representing flavoring agents of the instant claims.  [0054 “Example 1”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, and 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over Changoer (WO2017/189375).
In addition to the above, Changoer more broadly describes the gum compositions as containing between 0.1-1% cannabinoid, 1-10% flavoring agents, and 1-35% by weight of sweeteners including each of the xylitol applicants describe as a remineralization compound, and the stevia applicants describe as a sweetener.  [0010].  As no controlling definition of what an “intensive sweetener” is within the context of the instant claims, Stevia recited by Claim 50 will be presumed to address the “intensive sweetener” limitation.  Chitosan is recited as s suitable carrier to be included in the gum.  [0011].  These ranges overlap and therefore render obvious the see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”), and including these components in those amounts would be prima facie obvious because Changoer teaches their utility in gum when included in such amounts.

Claims 1-9 and 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over Changoer as applied to claim Claims 1, 2, 4-9, and 44-50 above, and further in view of Mumper (U.S. PGPub. 2011/0244038).
Changoer, discussed in greater detail above, teaches a gum composition combining 0.5% CBD, 24.5% gum base, 10% sorbitol, 10% maltitol, 0.5% citric acid, 2% magnesium stearate and 0.4% silicon dioxide, and 13.45% xylitol, 1.05% stevia, and 4% of each of peppermint and spearmint, while also suggesting the inclusion of between 0.1-1% cannabinoid, 1-10% flavoring agents, 1-35% by weight of sweeteners, and carriers such as sugar alcohols and chitosan.  Changoer additionally indicates that additional components such as antioxidants may be included.  [0047].
Changoer does not, however, describe the use of a combination of chitosan and “berry extract” as useful in chewing gum compositions.
Mumper describes berry extracts possessing antioxidant and anti-inflammatory properties for use in chewing gums.  [0009].  These extracts are preferably prepared in conjunction with a cryoprotectant, among which is included the instantly claimed chitosan.  [0025].  The berry extract is described as usefully incorporated into orally administrable compositions in amounts of between about 3-90% by weight.  [0030].  The cryoprotectant is described as being used in a ratio relative to the berry extract of between 2:1 and 8:1.  [0107].  From this disclosure, Mumper 
The skilled artisan would incorporate 9% of a combination of chitosan and berry extract into the gums suggested by Changoer owing to the fact that Mumper indicates that the combination of chitosan and berry extract serves as an antioxidant useful for incorporation into chewing gum formulations, such as those taught by Changoer, which also advocates incorporating antioxidant agents into the chewing gum therein described.  The use of the chitosan/berry extract of Mumper in the gum of Changoer therefore appears to represent little more than the selection of a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1364 (Fed. Cir. 2012) (finding a “strong case of obviousness based on the prior art references of record. [The claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, and 44-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 6 of U.S. Patent No. 10,765,658.  Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions of the ‘658 patent appear to anticipate limitations of instant Claims 1, 5-9, and 44-50.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/SEAN M BASQUILL/Primary Examiner, Art Unit